IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1716-09


RAYMOND WAIER WIRTH, Appellant

v.


THE STATE OF TEXAS




ON THE STATE'S PETITION FOR DISCRETIONARY REVIEW 
FROM THE SIXTH  COURT OF APPEALS
FANNIN COUNTY


	Johnson, J., delivered the opinion of the Court in which Keller, P.J., Price,
Womack, Keasler, Hervey, Holcomb, and Cochran, JJ., joined.  Meyers, J.,
dissented.

O P I N I O N


	Appellant was indicted for the offense of theft of property over $200,000 pursuant to one
scheme and continuing course of conduct.  Tex. Penal Code § 31.03 (a).  A  jury convicted
appellant of the lesser offense of theft of $20,000 or more but less than $100,000, assessed a
punishment of ten years' imprisonment and a $10,000 fine, and recommended community
supervision.  Wirth v. State, 296 S.W.3d 895, 897 (Tex. App.--Texarkana 2009).  The trial court
sentenced appellant to ten years' incarceration, probated for five years, fined him $10,000, and
ordered him to pay restitution of $128,103.27.
	In the court of appeals, appellant argued that the evidence was legally and factually
insufficient to support the verdict because the evidence could not support a finding of intent to
commit theft.  The court of appeals held that the evidence was factually insufficient to support the
verdict, pursuant to Clewis v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996). Wirth v. State, 296
S.W.3d 895 (Tex. App.--Texarkana 2009)(delivered September 28, 2009).
	At the time that the court of appeals considered this case, this Court had not issued its
opinion in Brooks v. State, ___ S.W.3d ___, 2010 Tex. Crim. App. LEXIS 1240 (Tex. Crim. App.
No. PD-0210-09, delivered October 6, 2010), in which we overruled Clewis.  We therefore vacate
the judgment of the court of appeals and remand the case to that court for reconsideration pursuant
to Brooks.

Delivered: December 15, 2010
Publish